Pannell, Presiding Judge.
The judgment of this court affirming the grant of a summary judgment in favor of the insurer in an action against an uninsured motorist, and the dismissal of the action (Wilkinson v. Craft, 135 Ga. App. 738 (219 SE2d 4)), having been reversed by the Supreme Court on certiorari to the Court of Appeals, and the judgment of this court vacated (Wilkinson v. Vigilant Ins. Co., 236 Ga. 456) and the opinion filed in this court on April 12, 1976, a judgment of reversal is hereby entered in accordance therewith, with direction that the trial judge proceed in accordance with the opinion of the Supreme Court.

Judgment reversed with direction.


Quillian and Clark, JJ., concur.